UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER001-15569 FLINT TELECOM GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 36-3574355 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 327 Plaza Real, Suite 319, Boca Raton, FL 33432 (Address of Principal Executive Offices including zip code) (561)394-2748 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of November 9, 2009, the Issuer had 77,885,875 Shares of Common Stock outstanding. 1 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: a. Condensed Consolidated Balance Sheets as of September 30, 2009 (unaudited) and June 30, 2009 3 b. Condensed Consolidated Statements of Operations for the three months ended September 30, 2009 and 2008 (unaudited) 5 c. Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2009 and 2008 (unaudited) 6 e. Condensed Consolidated Statement of Stockholders’ Equity (Deficit) and Other Comprehensive Loss for the three months ended September 30, 2009 (unaudited) 9 d. Notes to the Condensed Consolidated Financial Statements 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4T. CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 30 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 30 ITEM 5. OTHER INFORMATION 30 ITEM 6. EXHIBITS 30 SIGNATURES 32 CERTIFICATIONS 33 2 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $257,893 for September 30, 2009 and $205,397 for June 30, 2009 Notes receivable Inventories Investment in marketable securities Due from Flint Telecom, Ltd. Due from related parties Prepaid expenses and other current assets Current assets Fixed assets: Equipment Capitalized leases – equipment Total fixed assets Less: accumulated depreciation ) Net fixed assets Deposit Goodwill Other intangible assets, net Totalassets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Cash overdraft Other accrued liabilities Accrued interest payable Lease obligations – current Lines of credit Notes payable Notes payable – related parties, net of discount Convertible notes payable, net of discount Convertible notes payable – related parties, net of discount Redeemable preferred stock Totalcurrent liabilities Convertible notes payable – long term, net of discount Convertible notes payable – long term - due to related parties, net of discount Notes payable due to related parties – long term Lease obligations - long-term Line of credit – long term Totalliabilities Commitments and contingencies Stockholders' equity (deficit) Preferred stock: $0.001 par value; 5,000,000 authorized,886,981 issued and outstanding at September 30, 2009, 1,250,000 issued and outstanding at June 30, 2009 Common stock: $0.01 par value; 100,000,000 authorized,76,285,811 issued and outstanding at September 30, 2009, 71,294,702 issued and outstanding at June 30, 2009 Common stock issuable Additional paid-in capital Accumulated comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements. 3 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months September 30, Ended September 30, Revenues $ $ Cost of revenues Gross profit (loss) ) Operating expenses: General and administrative: Consultants Bad debt expense Salaries and payroll related expense Management fee to Flint Telecom, Ltd. Stock compensation and option expense: Directors and officers Consultants Employees Depreciation and amortization expense Other Total operating expenses Operating loss ) ) Other income (expense) Interest expense ) ) Provision for income taxes Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 FLINT TELCOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended September 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Other non-cash transactions: Stock and option compensation expense Accretion of debt discount Amortization of debt issuance costs Changes in assets and liabilities, net of acquisition and disposals: Accounts receivable ) Prepaid expense ) Inventories Deposit ) Accounts payable ) ) Cash overdraft ) Accrued liabilities Net due from Flint Telecom, Ltd. Due from related parties Accrued interest Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchases of fixed assets ) ) Investment in notes receivable ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from lines of credit Proceeds from related parties debt Proceeds from debt Debt issuance fees and expenses ) Payments on debt ) Paid to Flint Telecom Ltd. Redemption of preferred stock ) Payments on lease obligations ) Net cash provided by financing activities Cash Flows From Foreign Currency Activities: Exchange gain (loss) on convertible notes ) Net cash provided by (used in) foreign currency activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to condensed consolidated financial statements. 5 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Three Months September Ended SUPPLEMENTAL CASH FLOW DISCLOSURE: Cash paid for interest $ Cash paid for income taxes $ SUPPLEMENTAL SCHEDULE OF NONCASH ACTIVITIES: Assets purchased under capital lease obligations $ Conversion of notes payable and accrued interest (Note 12) $ $ Discounts – warrants $ $ Discounts – beneficial conversion $ $ Capitalization of accrued interest to a note payable $ $ See accompanying notes to condensed consolidated financial statements. 6 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) AND OTHER COMPREHENSIVE LOSS (Unaudited) Common Stock Common Stock Issuable Additional Accumulated Shares Amount Shares Amt. Paid-In Capital Compre-hensive Loss Accum. Deficit Total Balances at June 30, 2009 $ 1,357,336 Conversion of notes payable Beneficial conversion feature on convertible notes payable Shares issued to consultants for services Issuance of warrants to holders of notes payable Conversion of notes payable into equity Stock compensation expense Stock options expense Comprehensive Loss: Comprehensive loss Net loss for the three months ended September 30, 2009 Balances at September 30, 2009 See accompanying notes to condensed consolidated financial statements. 7 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Formation Flint Telecom Group, Inc. (formerly named Semotus Solutions, Inc.) (“Flint”, “We” or the “Company”), is a Nevada Corporation.We were originally formed in 2005 as Flint Telecom, Inc., a Delaware Corporation, and started operations in April 2006 as a wholly owned subsidiary of Flint Telecom Limited, headquartered in Dublin, Ireland. Flint Telecom Limited is a holding company whose sole operating business in the United States was Flint Telecom, Inc. Flint Telecom Limited was a vehicle for the initial funding of Flint and for the development of the proprietary intellectual property (“IP”). On October 1, 2008, Semotus Solutions, Inc. (“Semotus”) acquired substantially all of the assets and liabilities of Flint Telecom, Inc. in exchange for 28,460,094 shares of restricted common stock pursuant to a definitive Contribution Agreement dated April 23, 2008. Although Semotus is the legal acquirer, for accounting purposes Flint is the accounting acquirer. The name was changed to Flint Telecom Group, Inc. The existing Semotus operations became a division of Flint, and were subsequently sold in January 2009. We provide next generation turnkey voice, data and wireless services through partner channels primarily in the United States. We offer a wholesale call platform for aggregating call traffic at cost competitive rates to other Carriers and distribute telecommunications services and products through our distribution channels.We are headquartered in Boca Raton, Florida and operate in the United States. On January 29, 2009, we acquired six U.S. operating subsidiaries of China Voice Holding Corp. (“CHVC”), namely: CVC Int’l Inc., Cable and Voice Corporation, StarCom Alliance Inc, Dial-Tone Communication Inc, Phone House of Florida, Inc., and Phone House, Inc. (of California) (the “Acquisition Companies”), in exchange for 21,000,000 shares of our restricted common stock and $500,000 in cash at Closing and $1,000,000 in deferred payments. The Acquisition Companies provide the following telecom services and / or distribute the following telecom products: · CVCInt’l, Inc. wasestablishedin January2007, and is a provider of wholesale VoIP telecommunications services located in South Florida. · Cable and Voice Corporation was established on June 1, 2008, and is a master distributor of advanced broadband products and services located in Tampa, Florida. · StarCom Alliance, Inc. was established in January 2008, and is a master distributor of prepaid cellular products and services. · Phone House Inc. of Florida was established on March 6, 2008.Phone House, Inc. of California was established on June 12, 2001. Dial-Tone Communication Inc. was established on July 19, 2007.Each provides discount calling cards that enable users who purchase cards in the United States to call internationally. 2.Basis of Presentation The accompanying condensed consolidated financial statements have been prepared by us, without audit and in accordance with the instructions to Form 10-Q and Regulation S-K.In the opinion of our management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three months ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending June 30, 2010.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.We believe that the disclosures provided are adequate to make the information 8 presented not misleading.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our SEC Form 10K filed on October 13, 2009. 3.Going Concern These financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of our business.As reflected in the accompanying financial statements, Flint had a net loss of $3,052,220 and $1,145,947 for the three months ended September 30, 2009 and 2008, respectively, negative cash flow from operating activities of $1,052,944 for the three months ended September 30, 2009, an accumulated stockholder’s deficit of $921,186 and a working capital deficit of $12,071,300 as of September 30, 2009.Also, as of September 30, 2009, we had limited liquid and capital resources.We are currently largely dependent upon obtaining sufficient short and long term financing in order to continue running our operations. The foregoing factors raise substantial doubt about our ability to continue as a going concern.Ultimately, our ability to continue as a going concern is dependent upon our ability to attract new sources of capital, exploit the growing telecom services market in order to attain a reasonable threshold of operating efficiency and achieve profitable operations.The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We have secured indicative funding commitments from investors for additional capital, which management believes is sufficient to fund our cash flow needs for the next twelve months. 9 4.Recent Accounting Pronouncements In September 2009, the FASB issued authoritative guidance that applies to arrangements with multiple deliverables and provides another alternative for determining the selling price of deliverables. In addition, the residual method of allocating arrangement consideration is no longer permitted under this guidance.The guidance is effective for fiscal years beginning on or after July 15, 2010.We are currently evaluating the potential impact, if any, of the adoption of this guidance on our consolidated financial statements. In September 2009, the FASB issued authoritative guidance which removes non-software components of tangible products and certain software components of tangible products from the scope of existing software revenue guidance, resulting in the recognition of revenue similar to that for other tangible products. It also requires expanded qualitative and quantitative disclosures. The guidance is effective for fiscal years beginning on or after June15, 2010. We are currently evaluating the potential impact, if any, of the adoption of this guidance on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance for determining whether an entity is a variable interest entity (“VIE”) and requires an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a VIE. Under this guidance, an enterprise has a controlling financial interest when it has a)the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and b)the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. The guidance also requires an enterprise to assess whether it has an implicit financial responsibility to ensure that a VIE operates as designed when determining whether it has power to direct the activities of the VIE that most significantly impact the entity’s economic performance. The guidance also requires ongoing assessments of whether an enterprise is the primary beneficiary of a VIE, requires enhanced disclosures and eliminates the scope exclusion for qualifying special-purpose entities. The guidance is 10 effective for fiscal years beginning after Novermber 15, 2009. We are currently evaluating the potential impact, if any, of the adoption of this guidance on our consolidated financial statements. Management does not believe that there are any recently-issued, but not yet effective, accounting standards that could have a material effect on the accompanying financial statements. 5.Accounts Receivable and Concentration of Credit Risk One customer accounted for 65% of our revenue for the three months ended September 30, 2009.Two customers accounted for 38% of the accounts receivable at September 30, 2009, the largest of which accounted for 28% of the receivables. Two customers together accounted for 89% of our revenue for the three months ended September 30, 2008, 45% and 44% respectfully. Two other customers accounted for 37% and 30% of the accounts receivable at September 30, 2008. 6. Investment in Marketable Securities We acquired 15,000,000 shares of restricted common stock of CHVC in exchange for deferred payments totaling $1,500,000 and a Promissory Note to CHVC dated January 29, 2009, in an amount of $7,000,000. We classify these securities as investments in marketable securities available for sale. These securities are stated at their fair value.Unrealized gains or losses in investments in marketable securities available for sale are recognized as an element of other comprehensive income on a monthly basis based on fluctuations in the fair value of the security as quoted on an exchange or an inter-dealer quotation system.Realized gains or losses are recognized in the consolidated statements of operations when the securities are liquidated. To date, the securities received from CHVC are quoted on the Pink Sheets. The securities are restricted as to resale.As the securities are restricted, we are unable to liquidate these securities until the restriction is removed.Unrealized gains or losses on marketable securities available for sale are recognized as an element of comprehensive income on a monthly basis based on changes in the fair value of the security as quoted on an exchange or an inter-dealer quotation system.Once liquidated, realized gains or losses on the sale of marketable securities available for sale are reflected in our net income for the period in which the security was liquidated. Marketable securities are evaluated periodically to determine whether a decline in their value is other than temporary.Management utilizes criteria such as the magnitude and duration of the decline, in addition to the reasons underlying the decline, to determine whether the loss in value is other than temporary. The term “other-than-temporary” is not intended to indicate that the decline is permanent. It indicates that the prospects for a near term recovery of value are not necessarily favorable, or that there is a lack of evidence to support fair values equal to, or greater than, the carrying value of the investment. 7.Related Party Transactions Loans: We have limited access to capital from either banking institutions or the capital markets. Consequently, we have loans from a number of third parties, including related parties, as follows. On January 29, 2009, we acquired six U.S. operating subsidiaries of China Voice Holding Corp. (“CHVC”), (the “Acquisition Companies”) and 15,000,000 shares of CHVC’s restricted common stock, in exchange for 21,000,000 shares of our restricted common stock, $500,000 in cash at Closing, a $7,000,000 promissory note and $2,500,000 in deferred payments. See Note 4 for more details on the transaction.Bill Burbank, our President and Chief Operating Officer, was and still currently remains the President and Chief Executive Officer of CHVC.As of September 30,2009, $7,886,981 was due and owing to CHVC. Additionally, during the three months ended September 30, 2009, Mr. Burbank, our President, loaned $40,000 to us.This loan bears no interest or contains any additional cash fees.This loan is due on demand by Mr. Burbank.The balance of the loan as of September 30, 2009 was $40,000. 11 Flint Telecom Ltd, which is controlled by Mr. Browne, Flint’s CEO, and Mr. Butler, one of Flint’s board members, has a loan balance of $88,731 at September 30, 2009.During the three months ended September 30, 2009, Flint Telecom Ltd. assigned a portion, $91,850, of its $202,500 promissory note to a number of unrelated third parties.See Note 12 for more details on this transaction. This note has a 15% interest rate and originally matured on March 30, 2009 but was extended to September 30, 2011.The loan includes charges for management fees earned by Flint Telecom, Ltd.The management fees are for the executive, operating and financial services provided by Flint Telecom, Ltd. to us.The investment from Flint Telecom, Ltd. was $258,731 at September 30, 2009.The investment is for capital needed for our operations. Flint Telecom, Ltd. was also issued warrants on September 30, 2008 exercisable into 1,202,500 common shares at $0.50 per share which expire on September 30, 2011.Flint Telecom, Ltd. also has a direct equity investment in us. On May 13, 2009 we issued to Mr. Butler a Convertible Promissory Note in an amount of $1,516,000, accruing no interest, convertible in whole or in part at $0.40 per share, and due and payable through installment payments of $100,000 each, beginning as of October 31, 2009, and we issued 3,260,000 shares of restricted common stock in the Company, vesting quarterly over a period of three years beginning as of January 1, 2011 such that 100% of the shares are vested as of January 1, 2014.On June 30, 2009 we issued Mr. Butler a subordinated secured convertible promissory note having an interest at a rate of 10% per annum, convertible at $0.275 per share into an aggregate of up to 2,181,818 shares of restricted common stock, with a maturity date 18 months after the Closing (the “Notes”) and warrants to purchase an aggregate of up to 2,181,818 shares of our restricted common stock at $0.35 per share, having a five year term and a cashless exercise provision (the “Warrants”).The Warrants are not exercisable until our Articles of Incorporation are amended to increase the number of total authorized shares of common stock to 200,000,000.$150,000 was due and payable to Mr. Butler by no later than August 11, 2009, which has not yet been repaid and is currently in default, but management is negotiating an extension and believes it will come to an agreement to extend this Note. Upon default, the Note holder may declare this Note immediately due and payable and demand payment of all principal and the Note holder may proceed to collect such amount. We also have a number of loans outstanding from Mr. Butler, one of our directors, with a total outstanding balance of $2,266,000 as of September 30, 2009. We issued to Mr. Butler various promissory notes, convertible promissory notes, warrants and shares of restricted common stock as consideration for these loans. During the three months ended September 30, 2009, Mr. Keaveney, our CFO, loaned $75,000 to us and we issued to him a promissory note in the amount of $75,000, due and payable with a cash fee of $10,000 on or before October 24, 2009.As of the date of this filing, this note has not yet been repaid and Mr. Keaveney is entitled to additional cash fees of $10,000 per month for every month the note is not repaid. 8.Accounts Payable Accounts payable at September 30, 2009 were $4,110,169. Five vendors accounted for 47% of the payables at September 30, 2009, the largest of which accounted for 12% of the payables.Accounts payable at September 30, 2008 were $892,678.Three vendors accounted for 42% of the payables at September 30, 2008, the largest of which accounted for 20% of the payables. Although we believe that we have adequate alternative vendors to purchase services and products, there can be no assurance of comparability, which could have a detrimental effect on the business. Further, when the vendor provides services for direct access to and call routing for residential or business customers, a reduction in or elimination of that vendor service will probably have a detrimental effect on that portion of our business. 12 9.Lines of Credit Effective June 4, 2009, we entered into a Loan and Security Agreement with Thermo Credit LLC (“Thermo”), for a line of credit in an amount not to exceed $2,000,000 (the “Agreement”).Under the terms of the Agreement, we agreed to pay a commitment fee equal to 2%of the amount of the Credit Facility, an unused facility fee of 0.25% per annum and a monitoring fee equal to the greater of $1,500.00 per month, or 0.05% of the Credit Facility per week. The line of credit is evidenced by a Loan and Security Agreement and a Promissory Note in the maximum amount of $2,000,000.The Note carries an interest rate of the greater of the prime rate plus 8%, or 15%. The indebtedness is secured by a pledge and grant to Thermo of a security interest in all of our property or assets, real or personal, tangible or intangible, now existing or hereafter acquired. As of September 30, 2009, we owed $2,000,000 under the Thermo line of credit. The first principal payment was due to Thermo on September 30, 2009 and as of the date of the filing of this quarterly report, payment has not been made and we are in default and the total balance has therefore been classified as a current liability. Management is currently negotiating an extension and/or restructure of the terms of this line of credit with Thermo, and we believe that Thermo will agree to such an extension or restructuring of the terms of this line of credit. Upon default, the entire unpaid balance of principal, together with all accrued but unpaid interest thereon, and all other indebtedness owing to Thermo at such time, which as of October 10, 2009 was $2,143,961, shall, at the option of Thermo, become immediately due and payable without further notice. In addition, Thermo shall be entitled to foreclose upon its security interests granted under the Agreement and to cause the Collateral to be immediately seized wherever found and sold with or without appraisal. Collateral consists of any and all of our subsidiaries’ property or assets, real or personal, tangible or intangible, now existing or hereafter acquired, and all supporting obligations, products and proceeds of all of the foregoing. We have a second line of credit with the Ulster Bank of Ireland in the amount of €800,000,which has a total value as of September 30, 2009 of approximately $1,167,360. Thisline of credithas a 4.45% variable interest rate and continues for an indefinite period of time with no set maturity date, but which is subject to review on an annual basis. 10.Promissory Notes and Convertible Promissory Notes During the three months ended September 30, 2009, we issued $315,000 principal amount of Promissory Notes, some with warrants and some with shares of restricted common stock, restructured $540,000 principal amount of promissory notes into U.S. Dollar Convertible Promissory Notes issued with warrants, and restructured $91,850 principal amount of promissory notes originally issued to Flint Telecom, Ltd. into convertible notes, which were assigned to third parties and converted into 334,000 shares of restricted common stock. Substantially all of the proceeds have been used for the expansion of our business, including capital expenditures and working capital. During the three months ended September 30, 2008, we issued $315,000 principal amount of Promissory Notes, $723,330 principal amount of U.S. Dollar Convertible Promissory Notes. As of September 30, 2009, $7,000,000 principal amount of a promissory note issued to CHVC, $2,675,976 principal amount of other promissory notes, some issued with warrants and some with shares of restricted common stock, $1,607,000 principal amount of U.S. Dollar Convertible Promissory Notes, $1,740,000 principal amount of U.S. Dollar Convertible Promissory Notes issued with warrants, were outstanding. Promissory Notes: During the three months ended September 30, 2009, we issued a $100,000 promissory note due September 18, 2009, with warrants to purchase up to 200,000 shares of common stock at $0.50 per share and having a 3 year term.As of September 30, 2009 this note had not been repaid and is currently in default. Management is negotiating an extension with this note holder and we believe we will come to a mutual agreement to extend this note. During the 13 three months ended September 30, 2009 we also issued a $125,000 promissory note with a $25,000 cash fee due on or before October 28, 2009, and a $75,000 promissory note with a $10,000 cash fee due on or before October 24, 2009.Additional cash fees of $10,000 per month accrue for every month the note is not repaid. As of September 30, 2009, we had a total of $2,675,976 worth of principal amounts outstanding under various promissory notes issued to approximately 20 individuals and entities, with interest rates ranging from 0% to 15%, to be repaid between 30 September 2009 and 30 September 2011.Approximately $1,500,000 worth of principal under these notes has not been repaid as of September 30, 2009 and is currently in default.Management is negotiating extensions with these note holders and we believe we will come to a mutual agreement to extend these notes.Upon default, the Note holders may declare their notes immediately due and payable and demand payment of all principal and the note holders may proceed to collect such amounts. U.S. Dollar Convertible Promissory Notes: The U.S. Dollar Convertible Promissory Notes were issued from December 2007 to June 30, 2008 to approximately 50 different individuals and entities with an interest rate of 12% and maturities ranging from six months to one year. The Notes have a conversion price of $0.275 per share. During the three months ended September 30, 2009, $24,000in principal plus accrued interest was converted into 92,411 shares.One Note holder, RedQuartz, having a principal amount as of June 30, 2009 of $75,000, executed an extension to September 30, 2011. The remaining $16,000 in principal is held by one note holder and was due as of December 31, 2008 and has not been repaid.Management is negotiating an extension with this note holder and we believe that he will agree to an extension or convert the note. Upon default, we are required to pay interest in cash to the Note holder, payable on demand, on the outstanding principal balance of the Note from the date of the default until the default is cured at the rate of the lesser of thirty percent (30%) per annum and the maximum applicable legal rate per annum.Upon default, the Note holder may at any time at his option declare the entire unpaid principal balance of the Note, together with all interest accrued hereon, due and payable. As of September 30, 2009, a total of $1,607,000 worth of principal in U.S. Convertible promissory notes was outstanding.$91,000 of that is under the promissory notes as described in the above paragraph, and the remaining $1,516,000 is owed to Mr. Butler and is described in Footnote 9: Related Party Transactions. Convertible Promissory Notes issued with Warrants: Effective September 1, 2009, we entered into an agreement with a holder of $740,000 worth of Promissory Notes to cancel all principal and cash fees due under the Notes and to invest a portion of that amount, $540,000, under the same terms and conditions of the Private Equity Offering that closed on June 30, 2009, which includes asubordinated secured convertible promissory note having an interest at a rate of 10% per annum, convertible at $0.275 per share into an aggregate of up to 1,963,636 shares of restricted common stock, with a maturity date 18 months after the Closing (the “Notes”) and warrants to purchase an aggregate of up to 1,963,636 shares of our restricted common stock at $0.35 per share, having a five year term and a cashless exercise provision (the “Warrants”).The Warrants are not exercisable until our Articles of Incorporation are amended to increase the number of total authorized shares of common stock to 200,000,000. The holder was also granted a subordinated security interest in all of our assets. The remaining $200,000 continues to be due and payable by no later than September 30, 2009.To date, the $200,000 has not yet been repaid and is in default.Management believes that the Note holder will agree to another extension.This Note is secured by 5,000,000 shares of China Voice Holding Corp.’s restricted common stock held directly by Flint; additionally, Mr. Keaveney, our CFO, and Mr. Browne, our CEO, jointly and severally, also personally guaranteed this Note.Upon default, the Note holder may declare this Note immediately due and payable and demand payment of all principal and the Note holder may proceed to collect such amount. As of September 30, 2009, we also have $1,200,000 worth in principal amount of subordinated convertible promissory notes outstanding having an interest rate of 10% per anum, convertible at $0.275 per share into an aggregate of 4,363,636 shares of restricted common stock, with a maturity date 18 months after the issuance dates, and warrants to purchase an aggregate of up to 4,363,636 shares of our restricted common stock at $0.35 per share, having a five year term and a cashless exercise provision.These holders were also granted a subordinated security interest in all of our assets. 14 For the three months ended September 30, 2009, the warrant component of the promissory notes was valued at $1,640,807. The value was recorded as a discount to the promissory note and $619,764was expensed in the three months ending September 30, 2009. The following are the assumptions used for the Black Scholes calculation: Three Months Ended September 30, 2009 Expected term (in years) 1 ½– 3 Yrs. Weighted average volatility 242.96% – 295.54 % Expected dividend yield Risk-free rate 1.44% – 2.26 % Debt Schedule: The following table sets forth the summary schedule of the cash payments required to be made by us, broken down by the type of loan: Type of Loan Total Current Long Term: 1-3 Years Notes payable $ $ $ Convertible notes payable Line of credit Notes payable – related parties Convertible notes payable – related parties Total: $ $ $ 11.Commitments and Contingencies We are a party to various legal proceedings in the normal course of business. Based on evaluation of these matters and discussions with counsel, we believe that any potential liabilities arising from these matters will not have a material adverse effect on our consolidated results of operations or financial position. 12.Stockholder’s Equity Common Stock: As of September 30, 2009, we had 100,000,000 total shares of common stock authorized and 88,785,975 shares were issued and outstanding, however, 12,500,082 of these shares have not yet vested and vesting is contingent upon continued employment with the Company; these shares will not be considered issued and outstanding until the shares vest, and therefore as of September 30, 2009, 76,285,811 shares were issued and outstanding.There is no special voting or economic rights or privileges. Preferred Stock: As of September 30, 2009, 5,000,000 total shares of preferred stock were authorized and886,981 shares of Series C preferred stock were issued and outstanding, par value $0.001. These shares are not convertible into common stock and have no voting rights. As of September 30, 2009, there are no shares of Series A or B preferred stock issued or outstanding. 15 Warrants: We have, as part of various debt and other agreements, issued warrants to purchase our common stock. The following summarizes the information relating to all warrants issued and outstanding as of September 30, 2009: Date Issued Number of Warrants Per Share Warrant Exercise Price Expiration Date 11/14/05 $ 11/14/10 12/08/05 $ 12/08/10 5/16/06 $ 5/16/11 10/1/08 $ 10/01/11 10/1/08 $ 9/18/11 11/10/08 $ 11/10/11 6/30/09 $ 6/30/14 6/30/09 $ 6/30/14 8/18/09 $ 12/31/12 09/01/09 $ 09/01/14 All warrants are fully exercisable upon issuance other than the June 30, 2009 and September 1, 2009 subscription warrants, which cannot be exercised until our total authorized common shares have been increased to at least 200,000,000, which we expect to occur at our next annual shareholders’ meeting to be held on December 2, 2009. Five shareholders holding more than a majority of our common shares outstandinghave agreed to vote for an increase in our total authorized shares from 100,000,000 to 200,000,000 at our next annual shareholders’ meeting. Stock Option Plans: As part of the reverse merger with Semotus that closed on October 1, 2008, we assumed Semotus’ 1996 and 2005 Stock Option Plans. The 2005 Stock Option Plan (the “2005 Plan”) was adopted by Semotus in July 2005 and in September 2005 the 2005 Plan was approved by its shareholders.In September 2007 the 2005 Plan was amended to provide for the granting of stock options to purchase up to 1,150,000 shares of our common stock, subject to adjustment only in the event of a stock split, stock or other extraordinary dividend, or other similar change in the common stock or capital structure.The 2005 Plan expires in July 2015, ten years after its adoption.Under the 2005 Plan, the Option Committee may grant incentive stock options to purchase shares of our common stock only to employees, and may grant non-qualified stock options to purchase shares of our common stock to our directors, officers, consultants and advisers. The Option Committee may grant options to purchase shares of our common stock at prices not less than fair market value, as defined under the 2005 Plan, at the date of grant for all stock options. The Option Committee also has the authority to set exercise dates (no longer than ten years from the date of grant), payment terms and other provisions for each grant. In addition, incentive options may be granted to persons owning more than 10% of the voting power of all classes of stock, at a price no lower than 110% of the fair market value at the date of grant, as determined by the Option Committee.Incentive options granted under the Plan generally vest over three years at a rate of 33% after year one and then equally on a monthly basis over the next two years from the date of grant.Non-qualified options granted under the Plan generally vest 100% immediately.As of September 30, 2009, 1,163,750 options were outstanding under the 2005 Plan. See Note 19: Stock Based Compensation, for stock option activity. The 1996 Stock Option Incentive Plan (the “Plan”) was originally adopted by Semotus in June 1996. The Plan provided for the granting of stock options to acquire common stock and/or the granting of stock appreciation rights to obtain, in cash or shares of common stock, the benefit of the appreciation of the value of shares of common stock after the grant date. The Plan expired in June of 2006, ten years after its adoption.As of September 30, 2009, 54,975 options remain outstanding and exercisable under the 1996 Plan. 16 13.Earnings (Loss) Per Share We report Basic and Diluted Earnings per Share (EPS) as follows: Basic EPS is computed as net income (loss) divided by the weighted average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur from common shares issuable through stock options, warrants and other convertible securities. Common equivalent shares are excluded from the computation of net loss per share if their effect is anti-dilutive. Since we incurred a net loss for the three months ended September 30, 2009, 16,047,182 potential shares were excluded from the shares used to calculate diluted EPS as their effect is anti-dilutive. Since we incurred a net loss for the three months ended September 30, 2008, 8,741,215 potential shares were excluded from the shares used to calculate diluted EPS as their effect is anti-dilutive. We reported a net loss of $3,052,220)for the three months ended September 30, 2009.We reported a net loss of $1,145,957 for the three months ended September 30, 2008. 14.Stock Based Compensation Stock Options: As part of the reverse merger with Semotus that closed on October 1, 2008, we assumed Semotus’ 1996 and 2005 Stock Option Plans, as described in Note 12. We recognize expense related to the fair value of employee stock option awards on a straight line vesting basis over the vesting period of the award. Total stock expense recognized by us during the three months ended September 30, 2009 was $582,858. We have estimated the fair value of our option awards granted on or after October 1, 2008 using the Black-Scholes option valuation model that uses the assumptions noted in the following table.Expected volatilities are based on the historical volatility of our stock. We use actual data to estimate option exercises, forfeitures and cancellations within the valuation model.The expected term of options granted represents the period of time that options granted are expected to be outstanding.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Three Months Ended Black-Scholes -Based Option Valuation Assumptions September 30, 2009 4.0 – 7.0 yrs
